Filed 9/2/22 In re R.P. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re R.P. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E078367

          Plaintiff and Respondent,                                      (Super. Ct. No. SWJ1700376)

 v.                                                                      OPINION

 Y.P.,

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Kelly L. Hansen, Judge.

Affirmed.

         Sarah Vaona, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Teresa K.B. Beecham, County Counsel, and Prabhath Shettigar, Deputy

County Counsel, for Plaintiff and Respondent.




                                                             1
                                              I.

                                    INTRODUCTION

       Y.P. (Father) appeals the juvenile court’s order limiting his visits with his

dependent children to video visits instead of in-person visits. We affirm.

                                             II.
                                                                          1
                  FACTUAL AND PROCEDURAL BACKGROUND

       Father’s infant children, R.P. and A.P., were detained, removed from his care in

2017, and placed with caregivers. His child, I.S., born in October 2020, also was

detained, removed from his care, and placed with caregivers in the weeks after her birth.

In December 2020, the juvenile court ordered twice weekly supervised visits for Father.

       About two months later, the Riverside County Department of Public Social

Services (the Department) received a referral stating that R.P., then just under four years

old, had reported Father sexually abused her. R.P. told her caregivers that she has a

“secret place” where Father kisses her on the lips. R.P. “masturbates at night” and has

acted out sexually toward boys and men.




       1
         The dependency proceedings below have been protracted. We need only briefly
discuss a limited part of the proceedings to resolve the sole issue Father raises on appeal.

                                              2
       In May 2021, the Department received another referral alleging that Father was

potentially sexually abusing R.P. Although the Department’s investigation was

inconclusive, R.P. stated during her interview that she takes showers and baths with

Father, which make her feel uncomfortable.

       In July 2021, Father told R.P. and her siblings during a video visit that they would

be coming home. After the call, R.P. began “touching on her privates.”

       About two months later, the Department received a referral concerning Father’s

alleged sexual abuse of a child. Law enforcement confirmed that they opened an

investigation into the child’s allegations of sexual abuse by Father.

       At a supervised visit in November 2021, R.P. “dance[d] inappropriately by

shaking her butt and ‘twerk[ed]’ while looking back at her father as if she wanted

attention.” R.P. also said that Father was her boyfriend.

       Around the same time, R.P. stated during a forensic interview that Father touched

her vagina while they were alone. R.P. said that Father also took her pants and panties

off, touched her vagina, and began “digging” in her vagina with his pinky. R.P., then

five-years-old, reported that this had happened ten times.
                                                                                          2
       The Department filed petitions under Welfare and Institutions Code section 388

requesting that the juvenile court terminate Father’s visits. At a hearing on the petitions

in December 2021, the juvenile court modified Father’s visits with his children to two



       2
           All further statutory references are to the Welfare and Institutions Code.


                                               3
supervised “video-conference” visits per week and no in-person visits. Father timely

appealed.

                                            III.

                                      DISCUSSION

        Father’s sole argument on appeal is that the juvenile court erred by modifying his
                          3
visits to video visits only. Father contends the juvenile court’s order modifying his visits

to video visits amounted to a denial of visitation. (See § 366.21, subd. (h); In re Manolito

L. (2001) 90 Cal.App.4th 753, 760-762.) Thus, in his view, the juvenile court had to find

by clear and convincing evidence that supervised in-person visits were detrimental to the

children. He claims his visits should have remained supervised but in person because

there was no risk of detriment to the children that justified making his visits by video

only.
                     4
        We disagree. A detriment finding is necessary only if the juvenile court

terminates or suspends visitation altogether. (See In re C.C. (2009) 172 Cal.App.4th

1481, 1490.) That did not occur here. The juvenile court only limited Father’s visits to

video calls.




        3
         Although the juvenile court granted the Department’s section 388 petitions,
Father does not argue the court erred in doing so. He challenges only the juvenile court’s
order modifying his visits to video visits. We therefore need not discuss the standards
concerning section 388 petitions.
        4
          We assume without deciding that Father did not forfeit his arguments by failing
to object in the juvenile court, as the Department contends.

                                             4
       Relying on In re David D. (1994) 28 Cal.App.4th 941 and In re Brittany S. (1993)

17 Cal.App.4th 1399, Father contends the juvenile court still improperly restricted his

visits to video calls. Neither case supports his position.

       In In re David D., supra, 28 Cal.App.4th 941, the juvenile court erroneously

limited mother’s visitation to a single two-hour visit between the termination of

reunification services and the section 366.26 hearing as punishment for her attempted

suicide, despite finding that visits would benefit the children. (In re David. D., supra, at

p. 954.)

       The juvenile court in Brittany S. improperly denied the mother visits because she

was incarcerated, even though the prison was less than 40 miles from where her child

lived and visits would have been possible. (In re Brittany S., supra, 17 Cal.App.4th at p.

1407.) Father argues that, just like the juvenile court in Brittany S. improperly limited the

mother’s contact to phone calls and letters, the juvenile court here improperly limited his

contact to video calls. (See ibid.) But the Brittany S. mother had not abused the child

and there was no reason why “visitation could not have been appropriate.” (Ibid.)

Instead, the mother was denied visits only because she was incarcerated. (Ibid.)

       Here, however, there were serious concerns that Father had sexually abused R.P.

and another minor child, and the juvenile court had to consider those concerns when

determining Father’s visits. The frequency and nature of visits “depends on a broad[]

assessment by the court of the child’s ‘well-being.’” (In re C.C., supra, 172 Cal.App.4th

at p. 1491.) We therefore review visitation orders for an abuse of discretion. (In re S.H.



                                              5
                                             5
(2011) 197 Cal.App.4th 1542, 1557-1558.) The juvenile court abuses its discretion if its

visitation order is arbitrary, capricious, or patently absurd. (Ibid.)

       There was no abuse of discretion here. R.P. claimed Father sexually abused her

on multiple occasions, including by kissing her, digitally penetrating her, and

masturbating in front of her. She danced sexually in Father’s presence in an apparent

attempt to get his attention, and has called him her boyfriend. After one phone visit with

Father, R.P. began touching her vaginal area inappropriately. When the juvenile court

modified Father’s visits to video calls, Father was under criminal investigation for

allegedly sexually abusing another child. Father is often uncooperative with the

Department, he has not complied with various supervised in-person visitation orders, and

he has ignored the Department’s directives at supervised in-person visits. He also acted

aggressively during some of those visits.

       On this record, the juvenile court reasonably found that limiting Father’s visits to

video visits was necessary to protect the well-being of his children. Nothing about this

determination was arbitrary, capricious, or absurd.




       5
         We reject Father’s argument that we review the juvenile court’s visitation order
for substantial evidence, but the order is nonetheless supported by substantial evidence,
as discussed below.

                                                 6
                                          IV.

                                    DISPOSITION

     The juvenile court’s order modifying Father’s visits to video visits is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              CODRINGTON
                                                                        Acting P. J.

We concur:


FIELDS
                        J.


RAPHAEL
                        J.




                                           7